Title: To Benjamin Franklin from Benjamin Franklin Bache, 30 August 1782
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher grand Papa
Geneve ce 30 Aoust 1782
Je vous ècris ne voulant pas perdre courage de ce que vous ne m’ècrivez pas il y a longtems que je n’ai eu de vos nouvelles, les dernieres que J’ai eu etoient par Mr Pigott. Je vous prierai si vous ne pouvez m’ècrire a cause de vos affaires de me faire ècrire un mot par Mon cousin car Mr Marignac et moi Sommes fort en peine ne recevant point de vos nouvelles. Mr de Marignac m’a acheté le livre dont je vous avois parlé regardant vôtre silence comme vôtre consentement je vais Si vous le Souhaitez vous faire la description des auteurs que j’explique dans la classe ou je suis. Telemaque; Terence, Saluste, les catilinaires de Ciceron, le Lucien, Auteur Grecque, le testament qui est aussi un auteur grecque nous aprenons les Vers de Virgile et nous L’expliquons et nous aprenons de la gammaire grecque. La ville est a present en assez bon ordre nous avons commencé la classe il y a quelques Semaines. Vous mavez Priez de vous envoyer des dessins mais je ne puis a present je vous en enverrai bientôt par Mr Papillion directeur de la messagerie et qui va tous les mois a Paris il vous en à deja apportés Mr Me de Marignac et Johonnot vous presentent bien leurs respects faites mes compliments a mon cousin et priez le de m’excuser si je ne peux lui ecrire je n’ai guere de tems a moi, faites mes amities a cockran. Je vous prie de m’informer quand les Morrices viendront. Mr Marignac vous ayant demandè dans une de ses lettres si vous vouliez qu’il vous envoya mon compte et Celui de Johonnot, et, n’ayant point reçu de reponse m’a priè de vous le demander.
Je Suis mon cher Grand Papa Votre très affectioné et très obeissant Petit fils
B Franklin Bache
 
Addressed: A Monsieur / Monsieur Franklin Ministre / Plenipotentiaire des etats unis damerique / auprès de Sa Majesté très chretienne. / adrésée a Mr Grand Banquier / Rue Montmart / A Paris
Notation: B. Franklin Bache 30 Août 1782—
